Citation Nr: 0504757	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  01-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1970.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

In June 2004, the Board of Veterans' Appeals (Board) sought a 
Veterans Health Administration (VHA) opinion from a 
neurologist with respect to the issue on appeal.  In its 
letter requesting the opinion, the Board noted that the 
veteran contended that VA physicians negligently performed 
lumbar fusion surgery in March 1997 because the surgery was 
unnecessary and/or left the veteran with neurological damage 
and other complications that he did not have before his 
lumbar fusion.  The Board further noted the veteran's 
contention that he was unable to function as he was before 
the surgery, and that better treatment prior to his surgery 
would have lessened his pain and thereby eliminated or 
reduced the need to resort to surgery.  There was an opinion 
already of record from VA physician, Dr. R., dated in 
February 1999, but while Dr. R. noted that there was clinical 
evidence of right lumbar radiculopathy which was confirmed by 
a nerve conduction study, he was unable to admit that this 
was a consequence of nerve damage at the time of surgery.

Therefore, with respect to the lumbar fusion surgery 
performed in March 1997, the Board requested an opinion as to 
whether it was at least as likely as not that one or more VA 
physicians treated the veteran in a manner that was below the 
degree of skill and care ordinarily required of the medical 
profession, and if so, whether it was at least as likely as 
not that neurological damage and/or other additional 
disability resulted from the March 1997 lumbar fusion 
surgery.  

However, in response to the Board's June 2004 letter, the VHA 
neurologist reviewed the entire record and concluded that 
because of the lack of certain VA treatment records, he was 
unable to precisely address the questions that had been posed 
by the Board.  More specifically, in order to more precisely 
address these questions, this examiner concluded that he 
would need pre-operative imaging studies such as the May 2, 
1996 lumbar spine magnetic resonance imaging (MRI), the 
August 28, 1996 discogram (it is believed that there may be 
reports or imaging available other than the August 28, 1996 
discogram already contained within the record), and any 
computed tomography (CT), the operative report from the March 
1997 surgery, and any post-operative imaging studies, other 
than the lumbar CT scan obtained 6 months after the surgery 
on October 15, 1997 (MRI, discogram, or CT).

The Board further notes that new regulations have been 
promulgated with respect to 38 U.S.C.A. § 1151 (West 2002), 
effective September 2, 2004.

Accordingly, this case is REMANDED for the following actions:

1.  Steps should be taken to obtain 
additional pertinent VA treatment records 
from the Atlanta, Georgia VA Medical 
Center located at 1670 Clairmont Road, 
Decatur, Georgia 30033, including, but 
not necessarily limited to, pre-operative 
imaging studies such as the May 2, 1996 
lumbar spine MRI, the August 28, 1996 
discogram (it is believed that there may 
be reports or imaging available other 
than the August 28, 1996 discogram 
already contained within the record), and 
any CT, the operative report from the 
March 1997 surgery, and any post-
operative imaging studies, other than the 
lumbar CT scan obtained 6 months after 
the surgery on October 15, 1997 (MRI, 
discogram, or CT).  All additional 
records obtained should be associated 
with the claims folder.  

2.  The RO should consider whether the 
veteran should be afforded an appropriate 
VA examination (or opinion) to determine 
the nature and cause of his low back 
disorder and, if so, whether such an 
examination (or opinion) ought to be 
conducted by a non-VA physician.  If 
performed, the claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.    

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claim should be readjudicated, and this 
readjudication should include 
consideration of the new regulations 
applicable to 38 U.S.C.A. § 1151 claims, 
effective September 2, 2004.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 


March 1, 1999, hereafter "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




